In an action to declare plaintiff’s rights in a certain retirement plan, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 29, 1975, as, upon reargument, (1) set aside a prior order of the same court, dated January 23, 1975, (2) granted defendant’s motion for summary judgment, and (3) declared plaintiff’s rights under the retirement plan to be limited, to the return of funds contributed by him, with accrued interest. Order *582affirmed insofar as appealed from, with $50 costs and disbursements. Assuming all of plaintiff’s allegations to be true, no prima facie case was established. Gulotta, P. J., Latham, Hargett, Damiami and Christ, JJ., concur.